In a proceeding pursuant to CPLR article 78 inter alia (1) to review appellants’ determination to terminate petitioner’s services as a hearing officer and (2) to compel his reinstatement, the appeal, as limited by appellants’ brief, is from so much of a judgment of the Supreme Court, Rockland County, dated October 15, 1975, as, upon ordering petitioner’s reinstatement, directed appellants to grant him retroactive compensation and benefits from the date of termination of his employment. Judgment affirmed insofar as appealed from, without costs or disbursements. Petitioner’s dismissal was contrary to law (see Civil Service Law, § 75; 4 NYCRR 4.5 [a] [3]). Petitioner, having been directed to be restored to his position by order of Special Term, is entitled to retroactive compensation and benefits from the date of his dismissal (see Civil Service Law, § 77). Cohalan, Acting P. J., Margett, Damiani, Rabin and Titone, JJ., concur.